In re Wallace, Helen; Wallace, James D.; Wallace, Naomi; Wallace, Jennifer; Wallace, Barbara; Arnold, Bernice Wallace;— Plaintiff(s); applying for writ of certiorari and/or review, supervisory and/or remedial writs; to the Court of Appeal, First Circuit, No. CW91 1029; Parish of Livingston, 21st Judicial District Court, Div. “B”, No. 57,151.
Granted. Judgment of the court of appeal is reversed. Judgment of the trial court is reinstated denying defendant’s motion for summary judgment. Case remanded to the trial court for further proceedings.